                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION


JOHNNY MARSLENDER,                                       )
                                                         )
                        Plaintiff,                       )
                                                         )       JUDGMENT IN A CIVIL CASE
        v.                                               )
                                                         )       CASE NO. 4:19-CV-59-D
ANDREW M. SAUL, Commissioner of Social                   )
Security,                                                )
                Defendant.                               )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,000.00, in
full satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. If
the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by check
payable to Plaintiff’s counsel, Vaughn S. Clauson, and mailed to his office at The Clauson Law Firm,
PLLC P.O. Box 110205, Durham, North Carolina 27709, in accordance with Plaintiff’s assignment to her
attorney of her right to payment of attorney's fees under the Equal Access to Justice Act.

This Judgment Filed and Entered on November 19, 2020, and Copies To:
Vaughn Stephen Clauson                                   (via CM/ECF electronic notification)
Cassia W. Parson                                         (via CM/ECF electronic notification)
Jamie D.C. Dixon                                         (via CM/ECF electronic notification)




DATE:                                            PETER A. MOORE, JR., CLERK
November 19, 2020                                (By) /s/ Nicole Sellers
                                                  Deputy Clerk




             Case 4:19-cv-00059-D Document 33 Filed 11/19/20 Page 1 of 1
